                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
 TITUS HENDERSON,

                                                                        ORDER
          Plaintiff,
    v.
                                                               Case No. 18-cv-555-jdp
 COMPAS, et al.,

          Defendants.
 TITUS HENDERSON,

                                                                        ORDER
          Plaintiff,
    v.
                                                               Case No. 18-cv-680-jdp
 CATHY A. JESS, et al.,

          Defendants.
 TITUS HENDERSON,

                                                                        ORDER
          Plaintiff,
    v.
                                                               Case No. 18-cv-713-jdp
 BETSY VOS, et al.,

          Defendants.

         I assessed Plaintiff Titus Henderson, an initial partial payment of $1.14 of the $350

filing fee in each of the above cases. On October 9, 2018 plaintiff filed what I will construe as

a motion to waive the $1.14 initial partial payment in each of the above cases. After re-

evaluating the certified six-month trust fund account statement (dkt. #3) that plaintiff

submitted in case no. 18-cv-555-jdp, it appears that plaintiff presently has no means with which

to pay the filing fee or to make the $1.14 initial partial payment in each of the above cases.

Under these circumstances, the court will grant plaintiff’s motion to waive the $1.14 initial

partial filing fee in each of the above cases.
       Plaintiff should keep in mind, even if the court ultimately determines that plaintiff’s

complaint cannot go forward, plaintiff is advised that the full $350 filing fee for each of the

above cases remains plaintiff’s obligation. See 28 U.S.C. § 1915A.

       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint in each of the above cases to determine

whether any portion is frivolous or malicious, fails to state a claim on which relief may be

granted or seeks monetary relief from a defendant who is immune from such relief.




                                            ORDER

       IT IS ORDERED that,

       1.      Plaintiff Titus Henderson’s motion to waive the $1.14 initial partial payment in

case nos. 18-cv-555-jdp, 18-cv-680-jdp and 18-cv-713-jdp is GRANTED.

       2.      No further action will be taken in these cases until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 18th day of October, 2018.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
